Title: From George Washington to Preudhomme de Borre, 3 August 1777
From: Washington, George
To: Preudhomme de Borre, Philippe-Hubert, chevalier de

 

Sir,
Head Quarters Philadelphia Aug. 3d 1777

I this day sent you orders by express to halt wherever it should find you; and not to proceed any further towards the Delaware, until you had orders from me for that purpose, nor to return towards Peeks-Kill, unless you should have certain information that the enemy’s fleet were arrived at the Hook, or had gone further Eastward, in which case you were to go back to Peeks Kill, as expeditiously as possible. Since that I have been favoured with yours of the 2d instant from Bound Brook.
With respect to the Tory, who was tried and executed by your order, though his crime was heinous enough to deserve the fate he met with, and though I am convinced you acted in the affair with a good intention, yet I cannot but wish it had not happened. In the first place it was a matter that did not come within the jurisdiction of martial law, and therefore the whole proceeding was irregular and illegal, and will have a tendency to excite discontent, jealousy and murmurs among the people—In the second, if the trial could properly have been made by a Court Martial, as the division you command is only a detachment from the army, and you cannot have been considered as in a separate department, there is none of our articles of war that will justify your inflicting a capital punishment, even on a soldier much less on a citizen. I mention these things for your future government, as what is past cannot be recalled. The temper of the Americans and the principles on which the present contest turns will not countenance proceedings of this nature.
I am sorry there is such a difference between Major Mullen and you; but I cannot with propriety consent to your dismissing him without his having had a fair trial, and any charges alleged against him being properly proved. As he is now under arrest, you may order a General Court Martial to be held for his trial, and report the proceedings to me, on which I shall determine what appears to be just. I am &c.
